Filed 6/29/22 P. v. Young CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                   B314423

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. A643083)
           v.

 NORMAN KEITH YOUNG,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, Patrick Connolly, Judge. Reversed and
remanded.
      Anna Rea, under appointment by the Court of Appeal, for
Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Noah P. Hill and Marc A. Kohm, Deputy
Attorneys General, for Plaintiff and Respondent.
                             ____________________________
       In 2014, the electorate passed Proposition 47, which
reclassified certain felony theft and drug offenses as
misdemeanors. Proposition 47 also added Penal Code1
section 1170.18, which allows an individual who suffered such a
felony theft or drug conviction prior to Proposition 47’s effective
date to apply for an order designating the offense a misdemeanor.
       In 1987, defendant Norman Keith Young was convicted of
grand theft and sentenced to two years in prison. In May 2021,
Young filed an application under section 1170.18 to have the
grand theft conviction designated as misdemeanor petty theft.
The People opposed the application, arguing that Young was not
eligible for relief under Proposition 47 because he had multiple
prior robbery convictions. Although the trial court denied
Young’s application on the ground that he had suffered a
disqualifying offense, the ruling does not specify which prior
offense precludes Young from obtaining relief. Case law
construing section 1170.18 holds that robbery does not disqualify
a person from relief thereunder.
       On appeal, the Attorney General concedes that reversal of
the order denying Young’s application is proper. Young argues
we should direct the trial court to grant his application outright,
whereas the Attorney General maintains we should allow the
court to further assess the application upon remand. We agree
with the Attorney General because the trial court may ultimately
conclude that denial of Young’s application is appropriate based
on information contained within the court’s file, or it may instead
decide to conduct an evidentiary hearing to determine Young’s
eligibility for Proposition 47 relief before ruling on the


      1   Undesignated statutory citations are to the Penal Code.




                                    2
application. We thus reverse the trial court’s order and remand
for further proceedings consistent with this opinion.

               PROCEDURAL BACKGROUND
       On August 3, 1987, the People filed a felony complaint
alleging that Young committed second degree robbery, in
violation of section 211. According to the probation officer’s
report concerning this offense, Young shoved the victim, grabbed
her purse, and fled the scene. The report further claims that the
value of the property Young took was approximately $200. On
September 2, 1987, Young pleaded guilty to one count of grand
theft, in violation of former section 487, subdivision 2.2 The
trial court sentenced Young to the middle term of two years in
state prison for this offense.
       On May 7, 2021, Young filed an application under
section 1170.18, wherein he sought an order designating his 1987
grand theft conviction as a misdemeanor pursuant to
Proposition 47. On the application form, Young checked a box
adjacent to the statement “[t]he amount in question is not more
than $950.”
       It appears that at some point after Young filed the
application, a prosecutor checked certain boxes on Young’s form,
thereby indicating the attorney opposed the application because
Young “has a prior conviction for an offense listed in Penal Code


      2  Young correctly points out that the abstract of judgment
“erroneously lists the pertinent Penal Code section as
section ‘478.2.’ ” (See, e.g., § 478 (1987) [outlawing
counterfeiting].) Additionally, it appears that at the hearing on
Young’s guilty plea, the trial court granted the People’s request to
dismiss the second degree robbery charge.




                                    3
§ 667(e)(2)(C)(iv).” The prosecutor identified these disqualifying
offenses as “Multiple 211’s” in a notation on the form, which is an
apparent reference to certain robbery convictions allegedly
suffered by Young. (See § 211 [defining robbery].)
      On June 9, 2021, the trial court issued a brief minute order
denying Young’s application. The court reasoned that Young
“has a prior conviction for an offense listed in Penal Code Section
667(e)(2)(c)(iv), which disqualifies him[ ] from relief under
Proposition 47.” The court did not identify this offense in the
minute order, nor did it provide any further explanation for its
ruling. Young timely appealed the order denying his application.

                          DISCUSSION
       “On November 4, 2014, the electorate passed
Proposition 47, which went into effect the next day.” (People v.
Hernandez (2017) 10 Cal.App.5th 192, 196 (Hernandez).) One of
the new statutes added by Proposition 47 was section 1170.18.
(2014 Cal. Legis. Serv. Prop. 47, § 14.) Subdivision (f) of that
section provides: “A person who has completed his or her
sentence for a conviction, whether by trial or plea, of a felony or
felonies who would have been guilty of a misdemeanor under this
act had this act been in effect at the time of the offense, may file
an application before the trial court that entered the judgment of
conviction in his or her case to have the felony conviction or
convictions designated as misdemeanors.” (§ 1170.18, subd. (f).)
Subdivision (g) in turn provides: “If the application satisfies the
criteria in subdivision (f), the court shall designate the felony
offense or offenses as a misdemeanor.” (§ 1170.18, subd. (g).)
       “Proposition 47 [also] reclassified certain drug- and theft-
related offenses as misdemeanors . . . .” (Hernandez, supra,
10 Cal.App.5th at p. 196.) Of particular note to the instant case



                                    4
is section 490.2, which provides in pertinent part:
“Notwithstanding Section 487 or any other provision of law
defining grand theft, obtaining any property by theft where the
value of the money, labor, real or personal property taken does
not exceed nine hundred fifty dollars ($950) shall be considered
petty theft and shall be punished as a misdemeanor, except that
such person may instead be punished pursuant to subdivision (h)
of Section 1170 if that person has one or more prior convictions
for an offense specified in [section 667, subdivision (e)(2)(C)(iv)] or
for an offense requiring registration pursuant to subdivision (c) of
Section 290.” (See § 490.2, subd. (a); see also 2014 Cal. Legis.
Serv. Prop. 47, § 8 [adding § 490.2].)
       In contrast, when Young was convicted of grand theft in
1987, former section 487, subdivision 2 defined “grand theft” to
include cases in which “the property is taken from the person of
another,” regardless of the value of that property. (See former
§ 487, subd. (2) (1987).)
       Much like section 490.2’s exemption for certain offenses,
section 1170.18 provides that relief thereunder is not available
for “a person who has one or more prior convictions for an offense
specified in [section 667, subdivision (e)(2)(C)(iv)] or for an offense
requiring registration pursuant to subdivision (c) of Section 290.”
(See § 1170.18, subd. (i).) The term “ ‘prior conviction[ ],’ as used
in section 1170.18, subdivision (i), refers to a conviction suffered
any time before the court’s ruling on an application to have a
felony conviction reclassified as a misdemeanor.” (See People v.
Walker (2016) 5 Cal.App.5th 872, 876, 879.)
       Section 667, subdivision (e)(2)(C)(iv)’s list of
felonies does not include robberies. (See § 667,
subd. (e)(2)(C)(iv)(I)–(VIII).) Although section 667,




                                      5
subdivision (e)(2)(C)(iv)(VIII) provides that “[a]ny serious or
violent felony offense punishable in California by life
imprisonment or death” is on this list of offenses, that provision
does not encompass “an offense such as robbery,” even if the
person convicted of that offense received a life sentence pursuant
to the “Three Strikes” Law. (See Hernandez, supra,
10 Cal.App.5th at pp. 195, 202.)
       Here, the record shows the prosecutor opposed Young’s
application on the erroneous ground that Young had suffered
convictions for a disqualifying offense, namely, robbery. (See
Procedural Background, ante.) The trial court thereafter denied
Young’s application because he “has a prior conviction for an
offense listed in Penal Code Section 667(e)(2)(c)(iv), which
disqualifies him[ ] from relief under Proposition 47.” Although
the court did not identify robbery as the type of offense that
disqualified Young from obtaining relief under section 1170.18,
the Attorney General concedes that reversal is proper because
“[t]he record suggest[s] that the trial court erred in concluding
that appellant had a disqualifying prior conviction . . . .”
Accordingly, we reverse the trial court’s order denying the
application. (See Artal v. Allen (2003) 111 Cal.App.4th 273, 275,
fn. 2 [“ ‘[B]riefs and argument . . . are reliable indications of a
party’s position on the facts as well as the law, and a reviewing
court may make use of statements therein as admissions against
the party.’ ”].)
       The parties dispute, however, whether we should direct the
trial court to (1) grant Young’s application and designate his
grand theft conviction as a misdemeanor, or (2) conduct further
proceedings to determine whether Young is entitled to the relief
he seeks. We conclude that the second course is appropriate.




                                    6
       Young’s application and the probation officer’s report
indicate that the value of the property he took did not exceed
$950. As to Young’s 1987 grand theft conviction, the record
before us contains only the felony complaint, the probation
officer’s report, the minutes of the hearing on Young’s guilty plea,
and the abstract of judgment.3 Although the probation officer’s
report is based in part on the officer’s interview with the victim,
it is unclear whether the trial court’s file includes any other
evidence concerning the value of the property taken (e.g.,
additional statements from the victim). (See People v.
Washington (2018) 23 Cal.App.5th 948, 953 [noting that “ ‘[t]he
screening of [an] application [under section 1170.18 should] be
based on the court’s file, including the petitioner’s record of
convictions’ ”].) Furthermore, upon reviewing its file, the trial
court may elect to hold an evidentiary hearing should it find that
Young’s “ ‘ “entitlement to relief depends on the resolution of an
issue of fact.” ’ ” (See Washington, at pp. 953–954.) In addition,
as the Attorney General points out, it is possible Young does in
fact have a disqualifying prior conviction that is not robbery.4


      3  (See Cal. Rules of Court, rule 8.320(d)(1) [indicating that
if the defendant appeals from an order other than a ruling on a
motion for a new trial, then the clerk’s transcript will contain the
probation officer’s report and “any court-ordered diagnostic
report,” but no other evidence submitted in connection with the
underlying judgment]; id., rule 8.320(e) [“Exhibits admitted in
evidence, refused, or lodged are deemed part of the record, but
may be transmitted to the reviewing court only as provided in
rule 8.224.”].)
      4 Although Young insists that “[t]he record on appeal gives
no indication that [he] suffered any of the convictions listed in
section 667, subdivision (e)(2)(C)(iv),” it is still possible that



                                    7
        For these reasons, an order instructing the trial court to
grant Young’s application under section 1170.18 would be
premature. We remand the matter to provide the court another
opportunity to address the merits of Young’s application. The
trial court’s ultimate ruling on Young’s application shall be
sufficiently detailed to facilitate further appellate review, if any
(e.g., any disqualifying offense may be identified by its associated
Penal Code section, date of conviction, and case number). (Cf.
People v. Selivanov (2016) 5 Cal.App.5th 726, 780 [holding that a
trial court must provide a clear statement of its reasons for
issuing a restitution order “ ‘[t]o facilitate appellate review’ ”
thereof].)
        Our remanding for further proceedings, however, is not
intended to be any indication that any such additional
information exists or that Young is not qualified for relief under
section 1170.18.




Young was convicted of such a felony. (See Cal. Rules of Court,
rule 8.320(d)(1) [providing that the clerk’s transcript consists of
records concerning the instant criminal case].)




                                     8
                          DISPOSITION
      We reverse the trial court’s order denying defendant
Norman Keith Young’s application for relief under Penal Code
section 1170.18 and remand the matter for further proceedings
consistent with this opinion.
      NOT TO BE PUBLISHED.



                                        BENDIX, J.


We concur:



             ROTHSCHILD, P. J.



             CHANEY, J.




                                  9